Citation Nr: 0116393	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to a compensable disability rating for left ear 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


REMAND

The veteran had active duty from May 1967 to February 1969.  
He was awarded the Combat Infantryman's Badge and the Purple 
Heart Medal, among other decorations, for his service in 
Vietnam.

The veteran is seeking a compensable disability rating for 
service-connected left ear hearing loss.  During a hearing on 
appeal before the undersigned Member of the Board of 
Veterans' Appeals (Board) in November 2000, he testified that 
he has experienced difficulty hearing sounds on his left side 
for years, due to decreased hearing acuity in his left ear.  
He explained that his right ear has been overcompensating for 
the left ear for years and that he is now experiencing 
increased loss of hearing acuity in both ears.  

During service, the veteran was exposed to severe acoustic 
trauma in the form of loud noise from weapons and explosives.  
Both of his tympanic membranes were perforated during a booby 
trap explosion.  In light of this documented history, the 
Board interprets statements made by the veteran during the 
November 2000 hearing and in his August 2000 substantive 
appeal as a claim for entitlement to service connection for 
right ear hearing loss.  Such a claim has not yet been 
adjudicated or otherwise addressed by the RO.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because the RO has not yet had the opportunity to comply with 
the notice and duty to assist provisions contained in the new 
law, as to either the service connection claim or the 
increased rating claim, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

With regard to the veteran's claim for a compensable 
disability rating for his service-connected left ear hearing 
loss, evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels, from level I for essentially normal 
hearing acuity through level XI for profound deafness.  In 
situations where service connection has been granted only for 
defective hearing involving one ear, and the veteran does not 
have total deafness in both ears, the hearing acuity of the 
nonservice-connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  38 C.F.R. § 4.85, Diagnostic Codes 6100.  
"...disability ratings for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Because there is no indication that the veteran is 
deaf in his right ear, the rating to be assigned to the 
veteran's left ear hearing loss may change if the level of 
hearing acuity present in his right ear were considered in 
the calculation described above.  In other words, the outcome 
of the pending claim for service connection for right ear 
hearing loss is intertwined with the claim for an increased 
disability rating for left ear hearing loss.

At the November 2000 hearing, the veteran submitted private 
medical evidence of increased hearing loss.  These records 
reflect audiometric testing in October 2000.  Furthermore, 
the veteran testified that he intended to seek further 
audiology care from the VA for treatment of his demonstrated 
hearing loss.  As the case is being returned to the RO and 
because the present level of disability is of primary concern 
in increased rating cases, the RO should obtain any recent 
treatment records prior to further review of the veteran's 
claim.  Because the October 2000 evidence reflects increasing 
disability, another VA examination for the purpose of 
obtaining accurate, up-to-date information is indicated as 
well.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain all records of 
VA audiological treatment afforded to the 
veteran which are not contained in his 
claims file for inclusion in the file.

3.  The veteran should be afforded a VA 
audiology examination to identify the 
current extent of the veteran's hearing 
loss impairment with respect to both his 
left and right ear hearing acuity. 

4.  Inasmuch as the issue of entitlement 
to service connection for right ear 
hearing loss is deemed to be intertwined 
with the issue of entitlement to a 
compensable disability rating for left 
ear hearing loss, the RO should take 
appropriate adjudicative action, and 
provide the veteran and his 
representative notice of the 
determination and the right to appeal, if 
the decision is adverse to the veteran.  
If so, and a timely notice of 
disagreement is filed, the veteran and 
his representative should be furnished 
with a statement of the case and given 
time to respond.

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


